SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-12892 MISSION COMMUNITY BANCORP (Exact name of registrant as specified in its charter) California 77-0559736 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3380 S. Higuera St., San Luis Obispo, California93401 (Address of principal executive offices) (805) 782-5000 Issuer’s telephone number Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 or Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:7,094,274 shares of common stock outstanding as of November 7, 2011. Page 1 Mission Community Bancorp September 30, 2011 Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at September 30, 2011, December 31, 2010 and September 30, 2010 Condensed Consolidated Statements of Operations for the Three- and Nine-Month Periods Ended September 30, 2011 and 2010 Condensed Consolidated Statements of Changes of Shareholders’ Equity for the Nine-Month Periods Ended September 30, 2011 and 2010 Condensed Consolidated Statements of Cash Flows for the Three- and Nine-Month Periods Ended September 30, 2011 and 2010 Notes to Consolidated Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures About Market Risk Item 4.Controls and Procedures PART II – OTHER INFORMATION Item 1.Legal Proceedings Item 1A.Risk Factors Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 3.Defaults Upon Senior Securities Item 4.Reserved Item 5.Other Information Item 6.Exhibits Page 2 PART I Item 1.Financial Statements Mission Community Bancorp and Subsidiaries Condensed Consolidated Balance Sheets Unaudited (dollars in thousands) September 30, 2011 December 31, 2010 September 30, 2010 Assets Cash and due from banks $ $ $ Interest-bearing deposits in other banks Investment securities available for sale Loans held for sale Loans, net of unearned income Less allowance for loan and lease losses ) ) ) Net loans Federal Home Loan Bank stock and other stock, at cost Premises and equipment Other real estate owned Company owned life insurance Accrued interest and other assets Total Assets $ $ $ Liabilities and Shareholders' Equity Deposits: Noninterest-bearing demand $ $ $ Money market, NOW and savings Time certificates of deposit Total deposits Other borrowings - Junior subordinated debt securities Accrued interest and other liabilities Total liabilities Shareholders' equity: Preferred stock - 10,000,000 shares authorized: Series A (100,000 shares issued and outstanding) Series B (20,500 shares issued and outstanding) Series C (50,000 shares issued and outstanding) Series D (5,116 shares issued and outstanding) Common stock - 50,000,000 shares authorized; issued and outstanding: 7,094,274 at September 30, 2011 and December 31, 2010, and 6,345,602 at September 30, 2010 Additional paid-in capital Retained deficit ) ) ) Accumulated other comprehensive income (loss) ) Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Return to Index Page 3 Mission Community Bancorp and Subsidiaries Condensed Consolidated Statements of Operations Unaudited (dollars in thousands, except per share data) For the Three Months Ended For the Nine Months Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Interest Income Interest and fees on loans $ Interest on investment securities Other interest income 6 14 22 31 Total interest income Interest Expense Interest on money market, NOW and savings deposits 86 Interest on time certificates of deposit Other interest expense 25 79 80 Total interest expense Net interest income Provision for loan and lease losses Net interest income (loss) after provision for loan and lease losses ) Non-interest income Service charges on deposit accounts Gain on sale of loans 31 Loan servicing fees, net of amortization 38 38 97 Gain on sale or call of available-for-sale securities 4 - 4 58 Other real estate income - - 38 - Net gains(losses) and writedowns of fixed assets or other real estate ) (4 ) ) ) Net gains(losses) on disposition of loans held for sale - - Other income and fees 40 Total non-interest income Non-interest expense Salaries and employee benefits Occupancy expenses Furniture and equipment Data processing Professional fees Marketing and business development 47 34 Office supplies and expenses 66 59 Insurance and regulatory assessments 86 Loan and lease expenses 42 87 Other real estate expenses 15 19 58 Provision for unfunded commitments - - Other expenses Total non-interest expense Loss before income taxes ) Income tax expense 1 - 6 - Net loss $ ) $ ) $ ) $ ) Net loss applicable to common stock $ ) $ ) $ ) $ ) Per Common Share Data: Net loss - basic $ ) $ ) $ ) $ ) Average common shares outstanding - basic The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Return to Index Page 4 Mission Community Bancorp and Subsidiaries Condensed Consolidated Statements of Changes in Shareholders' Equity (Unaudited - dollars in thousands) Accumulated Additional Other Preferred Common Stock Paid-In Comprehensive Retained Comprehensive Stock Shares Amount Capital Loss Deficit Income (Loss) Total Balance at January 1, 2010 $ ) $ $ Issuance of common stock in private placement, net of issuance costs of $153 Dividends declared and paid on Series D preferred stock ) ) Stock-based compensation 52 52 Comprehensive loss: Net (loss) $ ) ) ) Less beginning of year unrealized gain on securities sold during the period, net of taxes of $-0- ) ) ) Net unrealized gain on remaining available-for-sale securities, net of taxes of $-0- Total comprehensive loss $ ) Balance at September 30, 2010 $ ) $ $ Balance at January 1, 2011 $ ) $ ) $ Dividends declared and paid on Series D preferred stock ) ) Stock-based compensation Additional expenses of 2010 shareholder rights offering ) ) Comprehensive loss: Net (loss) $ ) ) ) Net unrealized gain on available-for-sale securities, net of taxes of $-0- Total comprehensive loss $ ) Balance at September 30, 2011 $ ) $ $ Total comprehensive loss for the three months ended September 30, 2011 and 2010 were $(444) thousand and $(501) thousand, respectively. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Return to Index Page 5 Mission Community Bancorp and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited - dollars in thousands) For the Three Months Ended For the Nine Months Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Operating Activities Net loss $ ) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation Accretion of discount on securities and loans, net 52 28 Provision for credit losses Provision for losses on unfunded loan commitments - - Stock-based compensation 36 33 52 Gain on sale or call of available-for-sale securities (4
